126 N.J. 210 (1991)
594 A.2d 1333
IN THE MATTER OF JEFFREY M. SHEPPARD, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
September 6, 1991.


*211 ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JEFFREY M. SHEPPARD, of DEPTFORD, who was admitted to the Bar of this State in 1987, and who has been suspended from the practice of law since June 17, 1991, pursuant to a Consent Order entered on that date, be suspended for a period of three months for violation of N.J.S.A. 2C:35-10a(4), possession of under fifty grams of marijuana, and N.J.S.A. 2C:35-10c, failure to deliver a controlled dangerous substance (cocaine) to a law enforcement officer, and further recommending that on reinstatement respondent be required to undergo monthly drug testing for a period of one year, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is hereby suspended for three months, effective June 17, 1991; and it is further
ORDERED that respondent's reinstatement to the practice of law is subject to the condition that he submit for a period of one year to a monthly drug test with the reports of the test results to be submitted to the Office of Attorney Ethics; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said JEFFREY M. SHEPPARD as an attorney at law of the State of New Jersey; and it is further
ORDERED that JEFFREY M. SHEPPARD be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
*212 ORDERED that JEFFREY M. SHEPPARD reimburse the Ethics Financial Committee for appropriate administrative costs.